                                       Case 3:19-cv-03674-WHA Document 197 Filed 04/13/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                 UNITED STATES DISTRICT COURT

                                   7
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   THERESA SWEET, et al.,
                                  11                  Plaintiffs,                          No. C 19-03674 WHA

                                  12             v.
Northern District of California
 United States District Court




                                  13   MIGUEL CARDONA, Secretary of                        ORDER GRANTING UNOPPOSED
                                       Education, et al.,                                  MOTION FOR LEAVE TO AMEND
                                  14
                                                      Defendants.
                                  15

                                  16
                                            Plaintiffs’ unopposed motion for leave to amend their complaint is GRANTED. The
                                  17
                                       parties shall please meet and confer to determine an appropriate due date for the Secretary’s
                                  18
                                       answer.
                                  19
                                            IT IS SO ORDERED.
                                  20

                                  21
                                       Dated: April 13, 2021.
                                  22

                                  23

                                  24                                                         WILLIAM ALSUP
                                                                                             UNITED STATES DISTRICT JUDGE
                                  25

                                  26
                                  27

                                  28
